                                                                                                                                 FILED
                                                                                                                     DALLAS COUNTY
2 C|T   ATTY / JURY                                                                                                  3/6/2019 12:04   PM
   Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                              Page 1 of 48 PageID 10              FELICIA PITRE
                                                                                                                     DISTRICT CLERK


                                                        DC-1 9-0331 2                                                Angie AVina
                                       CAUSE NO.

   COREY RISPER,                                               §               IN   THE DISTRICT COURT
   Plaintiff                                                   §
                                                               §
   V.


   JMS TRANSPORT LLC, AND JOHN
                                                               §
                                                               §
                                                               §
                                                                              _
                                                                           K-192ND JUDICIAL DISTRICT

   JOHNICAN,                                                   §
   Defendants                                                  §               DALLAS COUNTY, TEXAS


       PLAINTIFF’S ORIGINAL PETITION WITH REQUESTS                              FOR DISCLOSURE AND
                                         ATTACHED DISCOVERY


  TO THE HONORABLE JUDGE OF SAID COURT:
            NOW COMES COREY RISPER hereinafter referred to by name                          or as Plaintiff, and


  complains 0f    JMS TRANSPORT LLC, AND JOHN JOHNICAN,                               hereinafter referred t0   by

  name 0r as Defendants’, and for cause of action would respectfully show unto the Court as             follows:


                                                         I.

                                       DISCOVERY CONTROL PLAN

  1.        Discovery shall be conducted in     this case      according t0 LEVEL 3 Discovery Control Plan


  pursuant to   RULE 190 of the TEXAS RULES 0F CIVIL PROCEDURE.

                                                         II.

                                                    PARTIES

  2.        Plaintiff   COREY RISPER is an individual residing in Dallas County, Texas.
  3.        Defendant     JMS TRANSPORT LLC,             is    a Domestic Limited Liability    Company doing

  business in Texas, and      may be   served with process through their registered agent, Jesus Salazar,


  19515 Country Canyon Dr, Spring, Texas 77388.

  4.        Defendant JOHN JOHNICAN           is   a resident      ofUnion County, Arkansas and may be served

  at his   place 0f residence at 803 Champagnolle Rd, El Dorado, Arkansas 71730.
 Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                           Page 2 of 48 PageID 11


                                                      III.

                                      JURISDICTION           & VENUE
5.        Venue   is   proper in Dallas County in this cause pursuant to § 15.002(a)(1) of the CIVIL


PRACTICE     & REMEDIES CODE because the incident which forms the basis 0f this lawsuit occurred
in Dallas, Texas.


                                                      IV.
                                                  FACTS

6.        On 0r about February 5,   2018, Plaintiff   COREY RISPER was traveling west on Highway
30 in Dallas County, Texas. The       Plaintiff’s vehicle    was suddenly,   Violently,   and without warning

struck    on the side 0f his vehicle by Defendant     JOHN JOHNICAN vehicle.               The Defendant was

in the course   and scope of his employment with Defendant           JMS TRANSPORT LLC,                and With

the permission and/or consent 0f      JMS TRANSPORT LLC.               The impact 0f the        collision caused


serious injury to the Plaintiff.




                                  CAUSES OF Ag’fION AGAINST
                                DEFENDANT JMS TRANSPORT LLC

     A.       RESPONDEATSUPERIOR

7.        The incident made     the basis of this lawsuit,     0n or about February       5,   2018, Defendant

JOHN JOHNICAN                was engaged     in the course       and scope 0f his employment with

Defendant      JMS TRANSPORT LLC.              Therefore, Defendant          JMS TRANSPORT LLC,               is



responsible and liable for the conduct 0f their employee based on the doctrine of respondeat


superior.


8.        JMS TRANSPORT LLC, is also negligent in one 0r more 0f the following respects:
 Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                        Page 3 of 48 PageID 12


       a.      Negligent hiring of its driver;

       b.      Negligent training;

       c.      Negligent supervision;

       d.      Negligent retention;

       e.      Negligent entrustment of the vehicle.

       f.      failed to have an adequate safety program in place to ensure that an effective

               ongoing monitoring and training of drivers of its vehicles occurred;

       g.      placed a driver on the road knowing that the driver was incompetent and that such

               incompetence could in all likelihood cause serious injury to others in the event of

               an accident like that which occurred;

       i.      failed to instate adequate policies and procedures to prevent the entrustment of

               vehicles to incompetent and unsafe drivers of its vehicles.

9.     Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence and negligence per se and gross negligence which proximately caused the

collision and injuries and other losses as specifically set forth herein.

B.     GROSS NEGLIGENCE

10.    JMS TRANSPORT, LLC negligent conduct was more than momentary thoughtlessness

or inadvertence. Defendant’s conduct involved an extreme degree of risk increasing the probability

and magnitude of potential harm to Plaintiff. Defendant had actual subjective awareness of the risk

involved and, proceeded with conscious indifference to the rights, safety, and/or welfare of

Plaintiffs and/or others similarly situated.

11.    Accordingly, the acts and/or omissions by Defendant as outlines above constitute gross

negligence, as defined in Section 41.001(11) of the TEXAS CIVIL PRACTICE & REMEDIES CODE.
 Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                       Page 4 of 48 PageID 13


12.     Each 0f these      acts and/or omissions speciﬁcally set forth herein,       Whether taken singularly 0r in any

combination constitutes negligence, negligence per              se,   and gross negligence   that proximately      caused the


collision, injuries    and other losses   that Plaintiff suffered      and Will continue   to suffer   from   in the future, if


not for the remainder 0f their natural      life.




                                                              VI.
                                       CAUSES OF ACTION AGAINST
                                       DEFENDANT JOHN JOHNICAN
A.      NEGLIGENCE

13.     The occurrence made the             basis of this suit, reﬂected in the above paragraphs, and the


resulting injuries      and damages 0f the          Plaintiff were proximately caused         by   the negligent conduct


0f the Defendant         JOHN JOHNICAN.                 Defendant operated the vehicle he was driving                    in a


negligent     manner by Violating the duty which he owed the                 Plaintiff t0 exercise ordinary care in the


operation of his motor vehicle in one or              more 0f the following      respects:


        a.           failing t0    keep a proper lookout or such lookout, Which a person of ordinary
                     prudence would have maintained under same 0r similar circumstances;


        b.           failing t0 timely    apply the brakes of the vehicle in order t0 avoid the collision in
                     question;


        c.           operating his vehicle at a rate 0f speed that            was   greater than an ordinary prudent
                     person would have driven under of similar circumstances;


        d.           failing to turn the vehicle in      an   effort t0   avoid the collision in question;


         e.          failing to   blow horn warning 0f imminent danger;

14.     Each 0f these           acts and/or omissions,        whether taken singularly or in any combination


constitutes negligence          and negligence per se and gross negligence Which proximately caused the

collision     and   injuries   and other losses as speciﬁcally         set forth herein.
 Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                Page 5 of 48 PageID 14


B.       GROSS NEGLIGENCE

15.      Defendant's negligent conduct was more than momentary thoughtlessness or inadvertence.


Rather, the acts and/or omissions            by Defendant outlined    in the   above paragraphs constitute gross

negligence as that term          is   deﬁned   in §41.001(11)      of the CIVIL PRACTICE       &   REMEDIES CODE.

Defendant's conduct involved an extreme degree of                      risk,   considering the probability and


magnitude 0f the potential harm to the            Plaintiff.     Defendant had   actual, subjective    awareness of


the risk involved but, nevertheless, proceeded in conscious indifference to the rights, safety, or


welfare 0f the Plaintiff 0r others similarly situated.


16.      The above    acts and/or omissions        were singularly and cumulatively the proximate cause 0f

the occurrence in question and the resulting injuries and             damages sustained by Plaintiff.




                                                           VI.
                                                        DAMAGES
17.      As   a direct and proximate result 0f the collision, and the negligent conduct of the


Defendants’, Plaintiff      COREY RISPER                suffered bodily injuries as reﬂected in the medical


records from the health care providers            Who    treated the injuries since the collision.      The   injuries


may be permanent        in nature.     The   injuries   have had an   effect   0n the   Plaintiff’s health   and well-

being.   As   a further result 0f the nature and consequences 0f her injuries, the Plaintiff has suffered


and   may continue   to suffer into the future, physical pain         and mental anguish.

18.      As   a further result of all 0f the above, Plaintiff has incurred expenses for medical care and


attention in the past   and      may incur medical      expenses in the future t0 treat her     injuries.


19.      By reason    of   all   0f the above, Plaintiff has suffered losses and damages in a sum within


the jurisdictional limits of this Court for        which she now      sues.
 Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                   Page 6 of 48 PageID 15


20.      Plaintiff asserts the    amount 0f any monetary damages awarded                      to Plaintiff should         be


decided by a jury of Plaintiff’s peers. However,       RULE 47 ofthe TEXAS RULES 0F CIVIL PROCEDURE

requires Plaintiff to afﬁrmatively plead the       amount of damages sought. Pursuant to RULE 47 of the

TEXAS RULES 0F CIVIL PROCEDURE, Plaintiff seeks monetary relief OVER ONE MILLION AND

00/100   DOLLARS          ($1,000,000.00) and a    demand          for   judgment   for all the other relief to      Which

Plaintiff is justly entitled at the time   of ﬁling this   suit,   Which, With the passage oftime,             may change.

                                                      VII.
                                                  INTEREST

21.      Plaintiff further requests both pre-judgment          and post-judgment         interest   on   all   her damages


as allowed   by   law.


                                                      VIII.
                                     DEMAND FOR JURY TRIAL
22.      Plaintiff   COREY RISPER demands a trial by jury.                   Plaintiff acknowledges            payment   this


date 0f the required jury fee.


                                                       IX.
                                     REQUEST FOR DISCLOSURE

23.      Pursuant to     RULE 194 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants’                           are requested


to disclose, within ﬁfty (50) days     of service hereof, the information and material described in each


section of RULE 194.2.


                                                       X.
                                NOTICE OF SELF-AUTHENTICATION

24.      Pursuant t0     RULE   193.7 of the   TEXAS RULES OF CIVIL PROCEDURE,                           Defendants’ are


hereby noticed that the production of any document in response to written discovery authenticates


the   document    for use against that party in   any pretrial proceeding 0r          at trial.
 Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                            Page 7 of 48 PageID 16


                                                                   XI.
                                                 ATTACHED DISCOVERY
25.      Attached to Plaintiff’s Original Petition, are the following written discovery requests to


which Defendants’ are requested                  t0   answer/respond within ﬁfty (50) days 0f service hereof:


         a.               Plaintiff’s First Set   0f Interrogatories t0 Defendant
                          JMS TRANSPORT, LLC
         b.               Plaintiff” s First   Requests for Production to Defendant
                          JMS TRANSPORT, LLC
                          Plaintiff’s First    Requests for Admissions t0 Defendant
                          JMS TRANSPORT, LLC
                          Plaintiff’s First Set   0f Interrogatories t0 Defendant
                          JOHN JOHNICAN
                          Plaintiff” s First   Request for Production t0 Defendant
                          JOHN JOHNICAN
                          Plaintiff” s First   Request for Admissions          t0   Defendant
                          JOHN JOHNICAN

                                                                   XII.
                                                              PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffrequests the Defendants’ be cited

to    appear and answer, and on ﬁnal                      trial   hereafter, the Plaintiff has      judgment against the

Defendants’ in an amount within the jurisdictional limits 0f this Court, together with                              all   pre-


judgment and post-judgment                 interest as     allowed by law, costs of Court, and for such other and


further relief to         which   Plaintiff may       be justly   entitled   by law and   equity, including, but not limited


t0:



                          Pain and suffering in the past;
                          Pain and suffering in the future;
                          Mental anguish in the past;
                          Mental anguish in the future;
                          Past medical expenses;
         HH©P°SQMH>P°Nf



                          Future medical expenses;
                          Physical impairment in the past;
                          Physical impairment in the future;
                          Physical disﬁgurement in the past;
                    HO'   Physical disﬁgurement in the future;
                          Property damage;
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19              Page 8 of 48 PageID 17


     12.   Loss of use;
     13.   Pre-judgment   interest;
     14.   Lost wages in the past;
     15.   Loss of future wage earning capacity; and
     16.   Post-judgment interest;




                                               Respectfully submitted,

                                               LAW OFFICES 0F THOMAS J. HENRY
                                               5710 Hausman Rd W, Suite 108
                                               San Antonio, Texas 78249
                                               Telephone: (210) 656-1000
                                               Facsimile: (361) 985-0601




                                               Thomas     J.   nry
                                               State   Bar N0. 09484210
                                               Scott Sager
                                               State   Bar No. 240837778
                                               *email: ssager—svc@tihlaw.com
                                               *service   by email   to this address   only


                                               ATTORNEYS FOR PLAINTIFF
 Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                Page 9 of 48 PageID 18


                                 CAUSE NO.

 COREY RISPER,                                                                 IN   THE DISTRICT COURT
 Plaintiﬂ


 V.
                                                    mmmmmmmm



                                                                                       JUDICIAL DISTRICT
 JMS TRANSPORT LLC, AND JOHN
 JOHNICAN,
 Defendants                                                                    DALLAS COUNTY, TEXAS

                       PLAINTIFF’S FIRST INTERROGATORIES                                TO
                            DEFENDANT JMS TRANSPORT LLC

TO:    Defendant   JMS TRANSPORT LLC, Registered Agent,                        Jesus Salazar, 195 15 Country


Canyon Dr,   Spring, Texas 77388.


       These Interrogatories are ﬁled and served pursuant              to   Rule 197 Texas Rules of Civil

Procedure. Plaintiff requests that Defendant, answer separately and fully in writing and under


oath each of the following interrogatories Within thirty (30) days after service of this request.




                                                               Respectfully submitted,

                                                               LAW OFFICES 0F THOMAS J. HENRY
                                                               5710 Hausman Rd W, Suite 108
                                                               San Antonio, Texas 78249
                                                               Telephone: (210) 656-1000




                                                               km
                                                               Facsimile: (361) 985—0601




                                                               Thomas
                                                               State
                                                                          J. Henry

                                                                       Bar N0 094842 1 O
                                                               Scott Sager
                                                               State   Bar N0. 240837778
                                                               *email: ssager-svc@tihlaw.com
                                                               *service     by email   t0 this address only


                                                               ATTORNEYS FOR PLAINTIFF
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                               Page 10 of 48 PageID 19


                             DEFINITIONS AND INSTRUCTIONS

    As used     herein, the terms    “you” and “your”          shall refer t0 this Defendant, her attorneys,
    agents,   and all other natural persons or business or legal entities acting 0r purporting              to act
    for or   on behalf of this Defendant, whether authorized to do so 0r not.

    As used     herein, the term    “documents”        shall   mean   all   writings 0f every kind, source and
    authorship, both originals and      all   non-identical copies thereof, in your possession, custody,
    0r control, or   known by you     t0 exist, irrespective      of Whether the writing     is   one intended for
    or transmitted internally   by   you, 0r intended for or transmitted to any other person 0r entity,
    including without limitation any government agency, department, administrative, or private
    entity 0r person.    The term     shall include handwritten, typewritten, printed, photocopied,
    photographic, or recorded matter.           It          communications in words, symbols,
                                                      shall include
    pictures,   sound recordings, ﬁlms,         and information stored in, or accessible through,
                                              tapes,
    computer 0r other information storage 0r retrieval systems, together With the codes and/or
    programming instructions and other materials necessary t0 understand and use such systems.
    For purposes 0f illustration and not limitation, the term shall include: afﬁdavits; agendas;
    agreements; analyses; announcements; bills, statements, and other records 0f obligations and
    expenditures; books; brochures; bulletins; calendars; canceled checks, vouchers, receipts and
    other records 0f payments; charts or drawings; check registers; Checkbooks; circulars;
    collateral ﬁles and contents; contracts; corporate bylaws; corporate Charters; correspondence;
    credit ﬁles and contents; deeds 0f trust; deposit slips; diaries; drafts; ﬁles; guaranty
    agreements; instructions; invoices; ledgers, journals, balance sheets, proﬁt and loss
    statements, and other sources 0f ﬁnancial data; letters; logs, notes, 0r memoranda 0f
    telephonic or face-to-face conversations; manuals; memoranda of all kinds, t0 and from any
    persons, agencies, or entities; minutes; minute books; notes; notices; parts lists; papers; press
    releases; printed matter (including books, articles, speeches, and newspaper clippings);
    purchase orders; records; records of administrative, technical, and ﬁnancial actions taken or
    recommended; reports; safety deposit boxes and contents and records of entry; schedules;
    security agreements; speciﬁcations; statements 0f bank accounts; statements; interviews;
    stock transfer ledgers;       technical   and engineering reports, evaluations, advice,
    recommendations, commentaries, conclusions, studies, test plans, manuals, procedures, data,
    reports, results, and conclusions; summaries, notes, and other records and recordings of any
    conferences, meetings, Visits, statements, interviews or telephone conversations; telegrams;
    teletypes  and other communications sent 0r received; transcripts 0f testimony; UCC
    instruments;  work papers; and all other writings, the contents of Which relate to, discuss,
    consider, 0r otherwise refer t0 the subj ect matter 0f the particular discovery requested.


    In accordance With TEX. R. CIV. P. Rule 192.7, a                    document     is   deemed
                                                                                         be in yourt0
    possession, custody 0r control if you either have physical possession of the item 0r have a
    right t0 possession of the item that is equal 0r superior t0 the person Who has physical control
    of the item.

    “Person”:     The term “person”           shall     include   individuals,     associations,     partnerships,
    corporations, and any other type of entity or institution whether formed for business purposes
    or any other purposes.


    “Identify” or “Identiﬁcation”:
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                    Page 11 of 48 PageID 20



     a.       When used in reference to a person, “identify” or “identification” means to state his
           or her full name, present or last known residence address, present or last known
           business address and telephone number.

     b.    When used in reference to a public or private corporation, governmental entity,
           partnership or association, “identify” or “identification” means to state its full name,
           present or last known business address or operating address, the name of its Chief
           Executive Officer and telephone number.

     c.        When used in reference to a document, “identify” or “identification” shall include
           statement of the following:

            i.         the title, heading, or caption, if any, of such document;
           ii.         the identifying number(s), letter(s), or combination thereof, if any; and the
                  significance or meaning of such number(s), letter(s), or combination thereof, if
                  necessary to an understanding of the document and evaluation of any claim of
                  protection from discovery;
          iii.         the date appearing on such document; if no date appears thereon, the answer
                  shall so state and shall give the date or approximate date on which such
                  document was prepared;
          iv.          the number of pages and the general nature or description of such document
                  (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.), with
                  sufficient particularity so as to enable such document to be precisely identified;
           v.          the name and capacity of the person who signed such document; if it was
                  not signed, the answer shall so state and shall give the name of the person or
                  persons who prepared it;
          vi.          the name and capacity of the person to whom such document was addressed
                  and the name and capacity of such person, other than such addressee, to whom
                  such document, or a copy thereof, was sent; and
          vii.         the physical location of the document and the name of its custodian or
                  custodians.

6.   “Settlement”: as used herein, means:

     a.        An oral or written, disclosed or undisclosed agreement, bargain, contract,
           settlement, partial settlement, limited settlement, arrangement, deal, understanding,
           loan arrangement, credit arrangement, contingent settlement, limitation on the amount
           of liability or judgment, or a promise by or between Plaintiff and any Defendants or
           between any Defendants herein whereby Plaintiff or Defendants have in any way
           released, compromised, in whole or in part, directly or indirectly, or agreed to do so in
           the future, any of the matters in controversy in this lawsuit whether before, after or
           during trial or before or after any jury verdict is returned herein or a judgment is entered
           or rendered herein.

     b.    Any resolution of the differences between the Plaintiff and Defendants by loan to the
           Plaintiff or any other device which is repayable in whole or in part out of any judgment
           the Plaintiff may recover against Defendants.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                    Page 12 of 48 PageID 21



     c.       The term “settlement” shall also include “Mary Carter Agreements” as that term is
           used under Texas Law.

7.   “The wreck”, “The hit”, “The collision” and “The accident” as used herein refers to the wreck
     between the Plaintiff and the Vehicle driven by JOHN JOHNICAN the basis of this lawsuit.


        Unless a specific date or dates is set forth in any specific question herein, you are directed
that each question shall be answered for the period of time beginning with the date of the wreck
made the basis of this lawsuit up to and including the present date.

                                     USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under paragraph “1”, “Definitions” is intended to include the appropriate gender or number as
the text of any particular request for production of documents may require.

                                          TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period from February 5, 2018 through the date of production of
responses requested herein.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                             Page 13 of 48 PageID 22


                                            INTERROGATORIES


 1.   For the individual answering these Interrogatories on behalf 0f Defendant, please              state:



               a.         Your name and address;
               b.         Your job title, and description.

ANSWER:

2.    State the     name, job     title   and description, and address 0f    JOHN JOHNICAN        immediate
      supervisor.


ANSWER:

3.    State the name, address, telephone number and              title   0f the person 0r persons involved in
      the hiring 0f JOHN JOHNICAN.


ANSWER:

4.    State the nature of the trip being        made by JOHN JOHNICAN,            including the location from
      Which the driver     left   and the intended destination, including the reason for the     trip.



ANSWER:

5.    If you now contend or Will contend that you are not liable in the capacity in Which you
      have been sued, or that there is a defect ofparties or names ofparties to this suit, fully state
      your contentions and identify all correct parties by stating their full correct name and by
      stating all facts   Which support your contentions.

ANSWER:

5.    State   what type of driver          training   program 0r driver monitoring was provided by your
      company to      JOHN JOHNICAN.

ANSWER:

6.    State each  and every factor, other than the alleged negligence 0f the Plaintiff, Which you
      now contend or will contend at trial contributed to the collision including, but not limited
      t0, acts or omissions of negligence 0f any other party 0r parties, 0r potential Third-Party

      Defendants; sudden emergency; unavoidable accident; mechanical defect; 0r Act 0f God.


ANSWER:
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                     Page 14 of 48 PageID 23


7.    State each and every factor you now contend or will contend at trial caused or contributed
      to the Plaintiff’s damages including, but not limited to, pre-existing physican or medical
      conditions of the Plaintiff.

ANSWER:

8.    Please describe in detail the method of payment to JOHN JOHNICAN in effect on the
      date of the collision in question.

ANSWER:

9.    Did Defendant have a Safety Director (or other person in charge of driver safety no matter
      what the title) as of the date of the incident that forms the basis of this action? If so, please
      state: (a) name and last known address, with their inclusive dates of employment; (b) the
      name of the present Safety Director: (c) the name, address and inclusive dates of
      employment for the predecessor Safety Directors in the 5 years prior to the date of the
      incident that forms the basis of this action.

ANSWER:

10.   On the date of the incident that forms the basis of this action., did Defendant use or have
      an accident review committee, a safety committee, or a driver review committee, or any
      other similar body that reviewed driver accidents for purposes of discipline or safety
      compliance, and if so, please state the name, address and title of each member of such
      committee, their position with the corporate defendant and their inclusive dates of
      employment; (b) Did such body or committee review the incident that forms the basis of
      this action., and if so, please state its finding and conclusions and deliberations.

ANSWER:

11.   What discipline or adverse consequences (including warnings, reprimands, interviews,
      probation, suspension, points, etc.) were suffered by or administered to JOHN
      JOHNICAN as a result of incident that forms the basis of this suit?

ANSWER:

12.   Was JOHN JOHNICAN tested for drugs and alcohol following incident that forms the
      basis of this suit? If so, please state the results of such testing, the time and location testing,
      and the entity that performed the test.

ANSWER:

13.   List by date and topic all courses, classes and other training provided to JOHN
      JOHNICAN (a) related to hazard recognition, accident avoidance, and defensive driving
      from the time he became a driver for Defendant through the date of the incident that forms
      the basis of this action.; (b) related to FMCSR Hours of Service Regulations; (c) related to
      the proper way to fill out driver records of duty status.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                  Page 15 of 48 PageID 24


ANSWER:


14.   Describe in detail your company’s incident investigation and review process.

ANSWER:

15.   Identify any communication devices available to your driver on the date of the collision
      made the basis of this suit including, but not limited to, cell phones, two way radios, or any
      other electronic messaging systems. For cell phones, provide the complete phone number
      and name of carrier.


ANSWER:

16.   Describe your driver interview and hiring qualifications policies and procedures.


ANSWER:
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                            Page 16 of 48 PageID 25


                                                       VERIFICATION

THE STATE 0F TEXAS                             §
                                               §
COUNTY 0F                                      §


          BEFORE ME, the undersigned authority,                        a Notary Public,   0n this day personally appeared


                                       ,
                                           representative for            JOHN JOHNICAN, Who being by me                     duly


sworn under oath deposed and said            that      he   is   duly qualiﬁed and authorized in        all   respects to   make

this   Afﬁdavit, that he has read the above and foregoing answers, and that every statement contained


in this   Discovery   is   within his/her knowledge and completely true and correct.




                                                                 By:
                                                                          Signature




                                                                          Print   Name


THE STATE OF TEXAS                             §
                                               §
COUNTY 0F                                      §


          BEFORE ME,             the   undersigned                authority,      0n    this    day   personally       appeared
                                                   ,   representative for         JMS    Transport    LLC, who being         ﬁrst
duly sworn, stated that each and       all   0fthe foregoing Answers t0 Interrogatories are true and correct.


          SUBSCRIBED AND SWORN TO                           0n the             day of                             ,
                                                                                                                      20




                                                                                   Notary Public, State 0f Texas
                                                                                   My Commission Expires:
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                              Page 17 of 48 PageID 26


                                      CAUSE NO.

 COREY RISPER                                             §                 IN   THE DISTRICT COURT
 Plaintiff                                                §
                                                          §
 V.                                                       §
                                                          §                        JUDICIAL DISTRICT
 JMS TRANSPORT LLC, AND JOHN                              §
 JOHNICAN,                                                §
 Defendants                                               §                 DALLAS COUNTY, TEXAS

                      PLAINTIFF’S FIRST REQUEST     FOR PRODUCTION
                                TO DEFENDANT JMS TRANSPORT LLC

TO:    Defendant     JMS TRANSPORT LLC, Registered Agent,                   Jesus Salazar, 19515 Country


Canyon Dr,    Spring, Texas 77388.


       Pursuant t0 Rule 196, Texas Rules 0f Civil Procedure, Plaintiff request that the Defendant


produce copies      0f,   0r permit Plaintiff t0 inspect, sample,      test,   photograph, and/or copy the


designated documents, records, 0r tangible things which are in your possession, custody, or


control, or are available to you, or are in the possession, custody, 0r control              0f your agents,


representatives, or attorneys.


       Plaintiff designate the        manner 0f discovery     t0    be by Defendant providing       Plaintiff’s


attorney With a photocopy or duplicate of each of the designated documents, records, 0r tangible


things in Defendant’s possession, custody, 0r control, 0r          by making   the designated items available


for inspection, sampling, testing, photographing and/or copying at the ofﬁce ofPlaintiff” s attorney.


If the requested   documents, records, or tangible things cannot readily be copied, produced, and


delivered    to   Plaintiff‘s    attorneys,   or   made   available   for   inspection,   sampling,    testing,


photographing, and/or copying at the ofﬁce 0f Plaintiff’s attorney, Plaintiff                is   agreeable t0


conducting discovery in the ofﬁce 0f Defendant's counsel 0r Defendant's premises 0r obtaining


delivery there from.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                            Page 18 of 48 PageID 27


        Plaintiffs designate   30 days   after service to obtain   custody 0f such items. Pursuant to Rule


193 .5 Texas Rules 0f Civil Procedure, these Requests for Production and Discovery are continuing


in nature   and require supplementation as soon as      is practical,    but in no event less than thirty (30)


days prior to the beginning of trial.




                                                           Respectfully submitted,

                                                           LAW OFFICES 0F THOMAS J. HENRY
                                                           5710 Hausman Rd W, Suite 108
                                                           San Antonio, Texas 78249
                                                           Telephone: (210) 656-1000
                                                           Facsimile: (361) 985-0601




                                                           Thomas       J.   enry
                                                           State   Bar No. 09484210
                                                           Scott Sager
                                                           State   Bar No. 240837778
                                                           *email: ssager—svc@tihlaw.c0m
                                                           *service     by email    to this address only


                                                           ATTORNEYS FOR PLAINTIFF
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                Page 19 of 48 PageID 28




                                   REQUEST FOR PRODUCTION

        A11 photographs, Video tapes, movies, and other graphic representations of the scene of the
        collision.


        A11 photographs, Video tapes, movies, and other graphic representations of the vehicles
        involved in the incident that forms the basis of this          suit.



        A11 photographs, Video tapes, movies, and other graphic representations 0f the Plaintiff.


        A11 investigative reports relating t0 the incident in question, including                    all    documents,
        memoranda,   photographs,    Videotapes,   movies,     statements,    reports,   drawings,
        communications, and tangible things attached to such reports, 0r referred t0 therein.


        A copy 0f each primary, umbrella, and excess insurance policy or agreement, including the
        declarations page,    which was       in effect at the time   of the collision including      all   non-waiver
        agreements, reservation 0f rights        letters,   0r other documents 0r communications regarding
        insurance coverage.


        A11 documents, records, notations, 0r         memoranda relating t0        the repair and maintenance 0f
        the vehicle involved in the incident        Which forms the basis 0f this          suit for the   period of one
        (1) year immediately preceding the collision.


        A11 documents and records relating to the              damage and/or       repair to    any 0f the vehicles
        involved in the collision including, but not limited               t0,   photographs, repair estimates,
        supplemental estimates, and salvage reports.


        A11 reports, publications, regulations, 0r other documents evidencing any safety standards,
        laws, regulations, ordinances, or industry standards             you contend or        will contend at trial
        were violated by the     Plaintiff.



        A11 published documents, treatises, periodicals or pamphlets on the subject 0f medicine,
        accident reconstruction, and any other area 0f scientiﬁc study that you claim t0 be a reliable
        authority    Which may be used by you        at the   time of trial.


  10. A11   documents, reports, publications, and regulations evidencing safety standards, laws,
        regulations, ordinances, 0r industry standards Which you now contend 0r will contend at
        trial   support any defensive theory.


  11.   Any and all    trial exhibits.



  12.   Any and all    demonstrative evidence you intend t0 utilize            at trial.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                          Page 20 of 48 PageID 29


  13.   Any and               all    settlement agreements, wherein         you have arrived      at   a settlement 0r agreement
        between you and any other person, whether or not a party t0 this lawsuit, regarding or
        pertaining to the incident made the basis ofthis lawsuit 0r any damages resulting therefrom.


  14.   A copy of all medical records, doctor 0r hospital records, reports, or medical documents of
        any kind containing information about the Plaintiff and/or concerning the medical 0r
        physical condition 0f the Plaintiff Which are in the possession 0r constructive possession,
        custody or control 0f the Defendant, Defendant’ s attorney 0r anyone acting 0n Defendant’ s
        behalf.


  15.   A   copy of                 all   documents   relating to    any criminal records pertaining         to Plaintiff or   any
        Witnesses.


  16.   A copy of all medical records, doctor or hospital records, reports, 0r medical documents 0f
        any kind containing information about your employee driver arising from                                 this incident.


  17. A11     medical records 0r other documents which you contend show pre-existing medical
        condition relevant t0 Plaintiff” s claim.


  18. A11   documents, tangible things, and electronic or magnetic data obtained by depositions 0n
        written questions in this cause.


  19.   Complete                driver’s qualiﬁcation ﬁle pertaining t0          JOHN JOHNICAN,                including but not
        limited t0 the following:


                             check sheet for driver’s forms;
            .ch              application for employment;

            9.0
                             employment       eligibility veriﬁcation;
                             certiﬁcate of compliance;
                             request for check 0f driving record;
                             request for information from previous employer;
                             record and certiﬁcate 0f road          test;

                             written examination and certiﬁcate;
            Hwoh'r-Wom
                             answers t0 written examination;
                             driver’s physical examination certiﬁcate with the expiration date;
                             controlled substance test results;
                             driver’s data sheet;
            a            .   record of Violations;
            P                annual review 0f driving record;
            .o               notice 0f disqualiﬁcation; and
            id               pocket cards.


  20.   A copy 0f JOHN JOHNICAN driver license.
  21. A11 driver logbooks required pursuant to                          49 C.F.R. 395   for the   one year preceding the date
        0f the incident for                  JOHN JOHNICAN.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                 Page 21 of 48 PageID 30



  22. A11   company         policies   and guidelines (either in written form 0r in an audio/Video format)
        relating to        training    and safety and driver attendance records pertaining t0 JOHN
        JOHNICAN.

  23.   Any and all worker’s compensation records                 pertaining t0   JOHN JOHNICAN.

  24.   Any and all        results   from drug and/or alcohol     testing pertaining t0   JOHN JOHNICAN.

  25. Entire personnel ﬁle 0f            JOHN JOHNICAN.

  26. A11   documents evidencing ownership of the vehicle involved                  in the incident in question.


  27. A11   documents regarding any regulatory agency, including OSHA, USDOT, TXDOT, and
        TNRCC, inspections, investigations, citations, warnings or other reports regarding
        Defendants’ motor carrier operations 0r vehicles for two years preceding the date 0f the
        incident that forms the basis 0f this suit through the present.


  28. Please produce       any and all written reports regarding the incident Which forms the basis 0f
        this suit   including any and all e-mails.


  29.   Any and      all Pre-trip,     Post   trip,   Log Book,   or Trip Ticket records completed     by   JOHN
        JOHNICAN.

  30.   Any and all Pre-trip, Post trip, Log Book, or Trip Ticket records involving the vehicle
        which was involved in the incident Which forms the basis of this lawsuit.

  31.   Any and      all    agreements, contracts 0r written arrangements in effect 0n the date of the
        incident that forms the basis of this action with               JOHN JOHNICAN          including but not
        limited to, any contracts t0 perform transportation services.


  32.   Any   contracts, lease or rental agreements, involving the tractor or trailer in effect             0n the
        date 0f the incident that forms the basis 0f this action.


  33. A11 driver’s daily logs     and 70-hour summaries created by JOHN JOHNICAN now in
        existence, but at least for the period for one month preceding the date of the incident that
        forms the basis 0f this suit through present in accordance With FMCSR Part 395 in the
        possession 0f any 0f the defendants. As used herein the term “hours 0f service records”
        means any and all documents created in reference to the FMCSR Part 395 including, but
        not limited t0, drivers’ daily logs, time cards and records, administrative 10g audits, 70-
        hour 10g audits, yearly and monthly summary sheets, and reports of Violations. This
        includes all reprimands or warnings sent t0 Driver for Violations of the FMCSR Part 395,
        Drivers Hours 0f Service Regulations.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                               Page 22 of 48 PageID 31


  34.   Any    trafﬁc citations, terminal or road equipment and driver compliance inspections,
        warnings 0r citations issued to       JOHN JOHNICAN                 by any law enforcement      ofﬁcial 0r
        agency.


  35.   Your accident register and records maintained            in   accordance With   FMCSR Part 390. 1 5     for
        the one year preceding   and including the incident made the basis 0f this suit. This includes,
        but is not limited t0, any reports, correspondence or documentation sent t0 or received from
        any persons or organizations and reports made by JOHN JOHNICAN or any other person
        in reference t0 the incident that forms the basis 0f this action.


  36.   Any and     all   other ﬁles and records in reference to any vehicular accident prior to the
        incident that forms the basis 0f this action          Where Defendant    JOHN JOHNICAN was the
        driver of a vehicle involved in the prior accidents.


  37.   Any company         manuals, driver’s manuals, safety manuals, company issued rules and
        regulations, directives or notices in effect at the time of the incident that forms the basis of
        this action regarding drivers’     work,   safety, driving activities,    job performance, discipline,
        pickup and delivery 0f cargo.


  38. A11 training        and educational materials, including, but not limited             t0, training    Videos,
        outlines,   handouts, books, 0r tests ever             shown    0r provided t0 0r used         by   JOHN
        JOHNICAN from 0r by any source including, but not limited t0, any trucking schools.

  39.   Any and all reports 0f safety audits
                                          (compliance reviews) 0f Defendant. by the Department
        of Transportation or Department 0f Public Safety 0r its agents for four years preceding the
        date of the incident that forms the basis 0f this suit t0 present, together with                        all

        correspondence related thereto and the recommendations by the DOT for corrections and,
        speciﬁcally, any documents in reference to Violations of the FMCSR.


  40.   A  copy 0f the organizational chart for Defendant that shows the                    titles   and reporting
        pathways 0f corporate management and support personnel.

  41. Please produce all       documents related       to   any investigation performed by Defendant of the
        incident that forms the basis of this suit, as well as any disciplinary action taken as a result
        0f such investigation.


  42. Accident registers maintained pursuant t0              49 C.F.R. 390    for the past 3 years.


  43. A11     documents and reports      relating to   your company drug and alcohol program, including
        any reports relating    to   JOHN JOHNICAN for the last two (2) year period.
  44.   The actual electronic control module, black box, onboard computer, 0r other engine
        computer containing data regarding the movements 0r operation 0f the truck.

  45.   Complete Driver Investigation History (DIH)              File for   JOHN JOHNICAN.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                    Page 23 of 48 PageID 32


  46. A11     information,    including billings,   reﬂecting cellular phone or any other mobile
        communication device usage for any device available to your driver on the date of the
        incident that forms the basis 0f this matter, including, but not limited to, all incoming and
        outgoing calls, incoming and outgoing SMS and MMS text messages, and emails.

  47.   Your   policies   and procedures for driver interviews and hiring qualiﬁcations, speciﬁcally
        for   JOHN JOHNICAN.

  48. A11 data    and information from any collision avoidance systems such as      VORAD     0r any
        other similar collision avoidance system.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                   Page 24 of 48 PageID 33

                                     CAUSE NO.

 COREY RISPER                                                 §                  IN   THE DISTRICT COURT
 Plaintiff                                                    §
                                                              §
 V.                                                           §
                                                              §                         JUDICIAL DISTRICT
 JMS TRANSPORT LLC, AND JOHN                                  §
 JOHNICAN,                                                    §
 Defendants                                                   §                 DALLAS COUNTY, TEXAS

                         PLAINTIFF’S FIRST REQUESTFOR ADMISSIONS
                              TO DEFENDANT JMS TRANSPORT LLC
TO:    Defendant       JMS TRANSPORT LLC, Registered Agent, Jesus Salazar,                        19515 Country


Canyon Dr,     Spring, Texas 77388.


       Pursuant t0 Rule 198, Texas Rules 0f Civil Procedure, you are requested to admit 0r deny


the truth 0f statements or opinions 0f fact 0r of the application 0f law t0 fact, including the


genuineness 0f any documents served With this requests 0r otherwise furnished 0r                  made   available


for inspection   and copying.     This request extends to         all   matters set forth in the accompanying


attachments.


       Each matter of which an admission         is   requested will be admitted unless, within thirty (3 0)


days after service 0f this request, 0r within ﬁfty (50) days after service of the citation and petition,


Whichever    is later,   you serve upon the   Plaintiff,      through the undersigned attorney 0f record, a


written answer or obj ection concerning such matter, either speciﬁcally denying the matter               ofwhich

an admission     is   requested or setting forth in detail the reasons          why you   cannot truthfully either


admit 0r deny the matter.




                                                        -1-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19       Page 25 of 48 PageID 34



                                          Respectfully submitted,

                                          LAW OFFICES 0F THOMAS J. HENRY
                                          5710   Hausman Rd W,       Suite 108
                                          San Antonio, Texas 78249
                                          Telephone: (210) 656-1000
                                          Facsimile: (361) 985-0601




                                          Thgmas J.\H’enry
                                          State Bar No.   09484210        \
                                          Scott Sager
                                          State Bar No. 240837778
                                          *email: ssager-svc@tihlaw.com
                                          *service   by email t0   this address   only

                                          ATTORNEYS FOR PLAINTIFF




                                    -2-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                 Page 26 of 48 PageID 35


                                 DEFINITIONS AND INSTRUCTIONS


     As used      herein, the terms     “you” and “your”          shall refer t0 this Defendant, her attorneys,
     agents,   and all other natural persons 0r business or legal entities acting or purporting                      to act
     for or   on behalf of this Defendant, Whether authorized t0 do s0 0r not.

     As used      herein, the term     “documents”        shall   mean   all   writings 0f every kind, source and
     authorship, both originals and        all   non-identical copies thereof, in your possession, custody,
     0r control, 0r      known by you t0    exist, irrespective                   one intended for
                                                                     0f whether the writing     is

     or transmitted internally by you or intended for or transmitted to any other person or entity,
     including Without limitation any government agency, department, administrative, 0r
     private entity 0r person. The term shall include handwritten, typewritten, printed,
     photocopied, photographic, or recorded matter. It shall include communications in words,
     symbols, pictures, sound recordings, ﬁlms, tapes, and information stored in, 0r accessible
     through, computer 0r other information storage 0r retrieval systems, together With the
     codes and/or programming instructions and other materials necessary t0 understand and
     use such systems. For purposes 0f illustration and not limitation, the term shall include:
     afﬁdavits; agendas; agreements; analyses; announcements; bills, statements, and other
     records of obligations and expenditures; books; brochures; bulletins; calendars; canceled
     checks, vouchers, receipts and other records of payments; charts 0r drawings; check
     registers; Checkbooks; circulars; collateral ﬁles and contents; contracts; corporate bylaws;
     corporate charters; correspondence; credit ﬁles and contents; deeds 0f trust; deposit slips;
     diaries; drafts; ﬁles;      guaranty agreements; instructions; invoices; ledgers, journals, balance
     sheets, proﬁt       and   loss statements,   and other sources 0f ﬁnancial          data; letters; logs, notes,
     0r   memoranda 0f         telephonic 0r face-to-face conversations; manuals;               memoranda of            all

     kinds, t0 and       from any persons, agencies, or entities; minutes; minute books; notes;                 notices;
     parts    lists;   papers; press releases; printed matter (including books, articles, speeches, and
     newspaper clippings); purchase orders; records; records of administrative, technical, and
     ﬁnancial actions taken or recommended; reports; safety deposit boxes and contents and
     records 0f entry; schedules; security agreements; speciﬁcations; statements of bank
     accounts; statements; interviews; stock transfer ledgers; technical and engineering reports,
     evaluations, advice, recommendations, commentaries, conclusions, studies, test plans,
     manuals, procedures, data, reports, results, and conclusions; summaries, notes, and other
     records and recordings of any conferences, meetings, Visits, statements, interviews 0r
     telephone conversations; telegrams; teletypes and other communications sent or received;
     transcripts oftestimony; UCC instruments; work papers; and all other writings, the contents
     ofwhich relate to, discuss, consider, or otherwise refer to the subj ect matter ofthe particular
     discovery requested.


     In accordance With TEX. R. CIV. P. Rule 192.7, a                      document     is   deemed
                                                                                            your      t0   be   in
     possession, custody or control if you either have physical possession 0f the item 0r have a
     right t0 possession 0f the item that is equal or superior to the person Who has physical
     control 0f the item.


     “Person”:         The term “person”          shall   include    individuals,     associations,    partnerships,
     corporations, and any other type 0f entity 0r institution Whether formed for business
     purposes or any other purposes.



                                                          -3-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                Page 27 of 48 PageID 36


5.   “Identify” 0r “Identiﬁcation”:


     (a)    When used in reference t0 a person, “identify” 0r “identiﬁcation” means t0 state his
            or her full name, present 0r last              known      residence address, present or last      known
            business address and telephone number.


     (b)    When    used in reference to a public or private corporation, governmental                        entity,
            partnership 0r association, “identify” 0r “identiﬁcation”                     means     t0 state its full
            name, present or last known business address 0r operating address, the name 0f its
            Chief Executive Ofﬁcer and telephone number.


     (C)    When used        in reference t0 a       document, “identify” 0r “identiﬁcation”           shall include
            statement of the following:


            (i)     the   title,   heading, or caption, if any, of such document;
            (ii)    the identifying number(s), letter(s), 0r combination thereof, if any; and the
                    signiﬁcance 0r meaning 0f such number(s),                          letter(s),   0r combination
                    thereof, if necessary t0           an understanding of the document and evaluation 0f
                    any claim 0f protection from discovery;
            (iii)   the date appearing 0n such document; if n0 date appears thereon, the answer
                    shall so state      and     shall give the date or        approximate date 0n Which such
                    document was prepared;
            (iV)    thenumber ofpages and the general nature 0r description 0f such document
                    (i.e.,   Whether    it is   a   letter,   memorandum, minutes of a meeting,           etc.),    with
                    sufﬁcient particularity so as t0 enable such document to be precisely
                    identiﬁed;
            (V)     the   name and      capacity of the person           Who     signed such document; if      it   was
                    not signed, the answer shall so state and shall give the                  name 0f the person
                    0r persons       Who prepared         it;

            (Vi)    the name and capacity of the person t0 Whom such document was addressed
                    and the name and capacity 0f such person, other than such addressee, to
                    Whom such document, or a copy thereof, was sent; and
            (Vii)   the physical location 0f the document and the name 0f its custodian 0r
                    custodians.


6.   “Settlement”: as used herein, means:


     (a)    an oral 0r written,          disclosed            or   undisclosed   agreement,    bargain,    contract,
            settlement, partial settlement, limited settlement, arrangement, deal, understanding,
            loan arrangement, credit arrangement, contingent settlement, limitation on the
            amount of     liability                       by 0r between Plaintiff and any
                                       or judgment, or a promise
            Defendants 0r between any Defendants herein whereby Plaintiff 0r Defendants
            have in any way released, compromised, in whole 0r in part, directly 0r indirectly,
            0r agreed to do so in the future, any 0f the matters in controversy in this lawsuit
            Whether before, after 0r during trial 0r before or after any jury verdict is returned
            herein 0r a judgment is entered or rendered herein.


     (b)    any resolution of the differences between the                  Plaintiff   and Defendants by loan         t0




                                                         -4-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                          Page 28 of 48 PageID 37

                       the Plaintiff or   any other device Which            is   repayable in whole or in part out of any
                       judgment the   Plaintiff may recover against Defendants.


          (c)          The term “settlement” shall         also include      “Mary    Carter Agreements” as that term    is

                       used under Texas Law.


7.     The “wreck”. “The hit”, “The collision” and “The accident” as used herein refers to the
wreck between the Plaintiff and the vehicle driven by JOHN JOHNICAN the basis ofthis lawsuit.

          Unless a speciﬁc date 0r dates              is set   forth in   any speciﬁc question herein, you are directed
that   each question shall be answered for the period of time beginning with the date 0f the wreck
made    the basis 0f this lawsuit         up   t0   and including the present        date.


                                                    USE OF DEFINITIONS

                       particular gender in the plural or singular number of the words deﬁned
          The use 0f any
under paragraph “1”, “Deﬁnitions” is intended t0 include the appropriate gender 0r number as the
text   0f any particular request for production 0f documents                      may require.

                                                        TIME PERIOD

          Unless speciﬁcally stated in a request for production 0f documents,                      all   information herein
requested       is   for the entire time period        from February         5,   2018 through the date 0f production 0f
responses requested herein.




                                                                  -5-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19           Page 29 of 48 PageID 38



                                 REQUEST FOR ADMISSIONS

1.   JOHN JOHNICAN was operating the vehicle in question at the time of the incident Which
     forms the basis 0f this   suit.



ADMIT OR DENY:

2.   JOHN JOHNICAN was operating the vehicle in the course and scope of his employment.

ADMIT OR DENY:

3.   You went t0   the scene 0f the wreck.


ADMIT OR DENY:

4.   You   spoke t0 the   plaintiffs after the   wreck.


ADMIT OR DENY:

5.   You took photos      of the wreck.


ADMIT OR DENY:

6.   Your responses herein      are truthful.


ADMIT OR DENY:




                                                    -6-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                  Page 30 of 48 PageID 39


                               CAUSE NO.

 COREY RISPER                                                                   IN   THE DISTRICT COURT
 Plaintiff




 VS.                                               mmmwmwwmm
                                                                                       JUDICIAL DISTRICT


 JMS TRANSPORT LLC, AND JOHN
 JOHNICAN,                                                                      DALLAS COUNTY, TEXAS
 DEFENDANT



       PLAINTIFFS’ FIRST SET OF INTERROGATORIES                                 TO DEFENDANT JOHN
                                           JOHNICAN


TO:     DEFENDANT JOHN JOHNICAN, 803 Champagnolle Rd, El Dorado, Arkansas 71730.

        These Interrogatories are ﬁled and served pursuant               to    Rule 197 0f the TEXAS RULES OF

CIVIL PROCEDURE. Plaintiffs request Defendant answer separately and fully in writing and under

oath each 0f the following interrogatories within ﬁfty (50) days after service 0f this request.




                                                               Respectfully submitted,

                                                               LAW OFFICES 0F THOMAS J. HENRY
                                                               5710 Hausman Rd W, Suite 108
                                                               San Antonio, Texas 78249
                                                               Telephone: (210) 656-1000
                                                               Facsimile: (361) 985—0601




                                                               T   mas    J.    enry
                                                               State   Bar N0. 09484210
                                                               Scott Sager
                                                               State   Bar N0. 240837778
                                                               *email: ssager—svc@tihlaw.c0m
                                                               *service   by email     to this address only
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                     Page 31 of 48 PageID 40


                                                                     ATTORNEYS FOR PLAINTIFF

                                  DEFINITIONS AND INSTRUCTIONS

1.    As used    herein, the terms “you” and “your” shall refer t0 this Defendant, her attorneys,
       agents, and  all other natural persons or business 0r legal entities acting 0r purporting t0 act

       for or on behalf of this Defendant, whether authorized t0 do so 0r not.


2.    As used     herein, the term     “documents”           shall   mean   all   writings 0f every kind, source and
       authorship, both originals and          all   non-identical copies thereof, in your possession, custody,
       or control, or   known by you to         exist, irrespective    of whether the writing      is   one intended for
       0r transmitted internallyby you, 0r intended for or transmitted to any other person 0r entity,
       including without limitation any government agency, department, administrative, 0r private
       entity or person.     The term     shall include handwritten, typewritten, printed, photocopied,
      photographic, 0r recorded matter.     It shall include communications in words, symbols,

      pictures,   sound recordings, ﬁlms, tapes, and information stored in, 0r accessible through,
      computer or other information storage or retrieval systems, together with the codes and/or
      programming instructions and other materials necessary t0 understand and use such systems.
      For purposes 0f illustration and not limitation, the term shall include: afﬁdavits; agendas;
      agreements; analyses; announcements; bills, statements, and other records of obligations and
      expenditures; books; brochures; bulletins; calendars; canceled checks, vouchers, receipts and
      other records 0f payments; charts 01‘ drawings; check registers; Checkbooks; circulars;
      collateral ﬁles and contents; contracts; corporate bylaws; corporate charters; correspondence;
      credit ﬁles and contents; deeds 0f trust; deposit slips; diaries; drafts; ﬁles; guaranty
      agreements; instructions; invoices; ledgers, journals, balance sheets, proﬁt and loss
      statements, and other sources of ﬁnancial data; letters; logs, notes, 0r memoranda 0f
      telephonic or face-to-face conversations; manuals; memoranda of all kinds, to and from any
      persons, agencies, or entities; minutes; minute books; notes; notices; parts lists; papers; press
      releases; printed matter (including books, articles, speeches, and newspaper clippings);
      purchase orders; records; records of administrative, technical, and ﬁnancial actions taken or
      recommended; reports; safety deposit boxes and contents and records of entry; schedules;
      security agreements; speciﬁcations; statements 0f bank accounts; statements; interviews;
      stock transfer ledgers;       technical   and engineering reports, evaluations, advice,
      recommendations, commentaries, conclusions, studies, test plans, manuals, procedures, data,
      reports, results, and conclusions; summaries, notes, and other records and recordings 0f any
       conferences, meetings, Visits, statements, interviews or telephone conversations; telegrams;
      teletypes   and other communications sent 0r received; transcripts 0f testimony; UCC
       instruments; work papers; and all other writings, the contents of which relate to, discuss,
       consider, or otherwise refer to the subj ect matter of the particular discovery requested.


3.     In accordance With TEX. R. CIV. P. Rule 192.7, a                       document          deemed
                                                                                           be in your
                                                                                           is             t0
      possession, custody or control if you either have physical possession 0f the item or have a
      right to possession 0f the item that is equal 0r superior t0 the person Who has physical control
      of the item.




PLAINTIFFS’ FIRST SET OF INTERROGATORIES T0   DEFENDANT

                                                      PAGE 2 0F 8
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                               Page 32 of 48 PageID 41


4.    “Person”: The term “person” shall include individuals, associations, partnerships,
      corporations, and any other type of entity or institution whether formed for business purposes
      or any other purposes.

5.    “Identify” or “Identification”:

      a.        When used in reference to a person, “identify” or “identification” means to state his
             or her full name, present or last known residence address, present or last known
             business address and telephone number.

      b.     When used in reference to a public or private corporation, governmental entity,
             partnership or association, “identify” or “identification” means to state its full name,
             present or last known business address or operating address, the name of its Chief
             Executive Officer and telephone number.

      c.         When used in reference to a document, “identify” or “identification” shall include
             statement of the following:

              i.           the title, heading, or caption, if any, of such document;
             ii.           the identifying number(s), letter(s), or combination thereof, if any; and the
                      significance or meaning of such number(s), letter(s), or combination thereof, if
                      necessary to an understanding of the document and evaluation of any claim of
                      protection from discovery;
            iii.           the date appearing on such document; if no date appears thereon, the answer
                      shall so state and shall give the date or approximate date on which such
                      document was prepared;
            iv.            the number of pages and the general nature or description of such document
                      (i.e., whether it is a letter, memorandum, minutes of a meeting, etc.), with
                      sufficient particularity so as to enable such document to be precisely identified;
             v.            the name and capacity of the person who signed such document; if it was
                      not signed, the answer shall so state and shall give the name of the person or
                      persons who prepared it;
            vi.            the name and capacity of the person to whom such document was addressed
                      and the name and capacity of such person, other than such addressee, to whom
                      such document, or a copy thereof, was sent; and
           vii.            the physical location of the document and the name of its custodian or
                      custodians.

6.    “Settlement”: as used herein, means:

      a.         An oral or written, disclosed or undisclosed agreement, bargain, contract,
             settlement, partial settlement, limited settlement, arrangement, deal, understanding,
             loan arrangement, credit arrangement, contingent settlement, limitation on the amount
             of liability or judgment, or a promise by or between Plaintiff and any Defendants or
             between any Defendants herein whereby Plaintiff or Defendants have in any way
             released, compromised, in whole or in part, directly or indirectly, or agreed to do so in

___________________________________________________________________________________________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANT

                                                PAGE 3 OF 8
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                               Page 33 of 48 PageID 42


             the future, any of the matters in controversy in this lawsuit whether before, after or
             during trial or before or after any jury verdict is returned herein or a judgment is entered
             or rendered herein.

      b.     Any resolution of the differences between the Plaintiff and Defendants by loan to the
             Plaintiff or any other device which is repayable in whole or in part out of any judgment
             the Plaintiff may recover against Defendants.

      c.        The term “settlement” shall also include “Mary Carter Agreements” as that term is
             used under Texas Law.

7.    “The wreck”, “The hit”, :The collision” and “The accident” was used herein refers to the
      wreck made the basis of this lawsuit.


        Unless a specific date or dates is set forth in any specific question herein, you are directed
that each question shall be answered for the period of time beginning with the date of the wreck
made the basis of this lawsuit up to and including the present date.

                                          USE OF DEFINITIONS

        The use of any particular gender in the plural or singular number of the words defined
under paragraph “1”, “Definitions” is intended to include the appropriate gender or number as the
text of any particular request for production of documents may require.

                                                TIME PERIOD

       Unless specifically stated in a request for production of documents, all information herein
requested is for the entire time period from February 5, 2018 through the date of production of
responses requested herein.




___________________________________________________________________________________________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANT

                                                PAGE 4 OF 8
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                         Page 34 of 48 PageID 43


                           INTERROGATORIES TO DEFENDANT JOHN JOHNICAN



1.   State your full name, address, date ofbirth, social security number, telephone number, driver’s
     license number, type 0f license, and all restrictions and endorsements t0 your driver’s license.
     If your driver’s license has been suspended, 0r if any action has ever been initiated t0 suspend

     your driver’s license, identify the agency that initiated suspension proceedings, the date(s), the
     reason(s) stated for each suspension, and the ultimate outcome/result.


ANSWER:

2.   Identify each trafﬁc citation       you have received              in the past ten (10) years, including   any trafﬁc
     citation   you received as a result 0f this wreck.                 As used   in this Interrogatory “Identify”   means
     t0 state the date      of each   citation/ticket, the reason, the disposition,            and the location   (city   and
     state).



ANSWER:

3.   Identify each        motor vehicle wreck        in    Which you have been involved         as a driver, excluding the
     wreck made the basis 0f this            suit.   As used      in this Interrogatory “Identify”     means   t0 state the
     date 0f the wreck, the identity of the other driver(s), the location (including the street, city, and
     state),   and, if fault   was determined,        the result.


ANSWER:

4.   If youhave ever been arrested for any offense, other than minor trafﬁc Violations, state the date
     0f each arrest, the name 0f each arresting agency, the city and state, the offense charged, the
     Court, the type of plea entered, and the disposition of each arrest.


ANSWER:

5.   Identify each 0f your employers for the past                   ﬁve   (5) years,   and include dates 0f employment,
     your job    title,   your job duties,   how you were paid (commission, hourly,               salary, by the job), and
     the reason for termination/separation of the employment.


ANSWER:

6.   Describe in your        own words how           the   wreck occurred, including the speed 0r estimated speed
     that   your vehicle was traveling         at the time,     and any cause 0r contributing cause of the wreck,
     including, but not limited t0, acts or omissions 0f negligence of            any other party or parties, 0r
     potential Third-Party Defendants,                    sudden emergency, unavoidable accident, mechanical
     defect, 0r   Act of God.

ANSWER:



PLAINTIFFS’ FIRST SET OF INTERROGATORIES T0   DEFENDANT

                                                          PAGE 5 0F 8
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                               Page 35 of 48 PageID 44


7. Please state whether there were any witnesses to the wreck (including any passengers in your
   vehicle or any other vehicle), and if so, give their name, address, and telephone number.

ANSWER:

8. State the style, Court and cause number of all lawsuits you have been a party to and the final
   disposition of said suit.

ANSWER:

9. Please provide the name(s) and address(es) of the cellular and/or wireless telephone company
    and the telephone number of all cellular and/or wireless telephones that were in your vehicle,
    in your possession, and in the possession of all passengers at the time of the wreck, and state
    whether you were using a wireless device of any kind at the time of the wreck.

ANSWER:

10. If you were not the owner of the vehicle you were driving at the time of the wreck, state the
    name, address, and telephone number of the owner of the vehicle, and whether you had
    permission from the owner to drive the vehicle.

ANSWER:

11. Describe all statements, admissions, or declarations made by Plaintiff or conversations you
    had with Plaintiff at the time of the wreck, or at any time subsequent to the wreck.

ANSWER:

12. State whether any other person, not a party to this lawsuit, has made a claim or filed a lawsuit
    against you or any other person regarding or pertaining to the wreck, and if so, please state
    such person’s name and address.

ANSWER:

13. Do you have any evidence of criminal convictions of any party or witness involved in this
    case? If so, please state the following:

         a. Date of conviction;
         b. Nature of conviction; and
         c. Cause number, court, and jurisdiction of conviction.

ANSWER:




___________________________________________________________________________________________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANT

                                                PAGE 6 OF 8
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                               Page 36 of 48 PageID 45


14. State the names of all insurance companies who had primary or excess (umbrella) insurance
    coverage in effect on the date(s) of the incident(s) made the basis of the Plaintiff’s claims
    against you and the policy number(s), amount(s) or limit(s) of coverage, which apply to such
    incident(s). Include in your answer whether any coverage limit is an aggregate limit, whether
    such limit has been reduced by any other claim, and if so, the amount of such reduction.

ANSWER:




___________________________________________________________________________________________________________________
PLAINTIFFS’ FIRST SET OF INTERROGATORIES TO DEFENDANT

                                                PAGE 7 OF 8
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                         Page 37 of 48 PageID 46


                                                  VERIFICATION


THE STATE OF
                                                  WWW



COUNTY OF


         BEFORE ME, the undersigned authority, a Notary Public, 0n this day personally appeared
                                                        ,
                                                            who    being by   me   duly sworn under oath deposed and
said that he/she  duly qualiﬁed and authorized in all respects to make this Afﬁdavit; that he/she
                    is

has read the above and foregoing answers, and that every statement contained in this Discovery is
within his knowledge and completely true and correct.




                                                                 Signature




                                                                 Print




THE STATE 0F                                      §
                                                  §
COUNTY 0F                                         §

         BEFORE           ME,        the          undersigned             authority,    on     this   day   personally
                                              ,
                                                  Who        being ﬁrst duly sworn, stated that each and     all   of the
foregoing Answers t0 Interrogatories are true and correct.


         SUBSCRIBED AND SWORN TO                                0n the             day 0f                    ,   2019.




                                                                                   Notary Public, State 0f Texas
My Commission Expires:




PLAINTIFFS’ FIRST SET OF INTERROGATORIES T0   DEFENDANT

                                                            PAGE 8 0F 8
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                             Page 38 of 48 PageID 47


                                  CAUSE NO.

 COREY RISPER,                                           §                 IN   THE DISTRICT COURT
 Plaintiff                                               §
                                                         §
 VS.                                                     §
                                                         §                         JUDICIAL DISTRICT

 JMS TRANSPORT LLC, AND JOHN                             g
 JOHNICAN,                                               §
 Defendants                                              §                 WILSON COUNTY, TEXAS


       PLAINTIFFS’ FIRST         REQUEST FOR PRODUCTION TO DEFENDANT JOHN
                                         JOHNICAN


TO:      DEFENDANT ROSENDO RAMIREZ 803                       Champagnolle Rd, E1 Dorado, Arkansas

71730.


         Pursuant t0 Rule 196, Texas Rules of Civil Procedure, Plaintiffs’ request the Defendant


produce copies     0f,   0r permit Plaintiffs t0 inspect, sample,      test,   photograph, and/or copy the


designated documents, records, 0r tangible things which are in your possession, custody, or


control, or are available to you, or are in the possession, custody, 0r control              0f your agents,


representatives, or attorneys.


         Plaintiffs designates the    manner of discovery     to   be by Defendant providing      Plaintiffs’


attorney With a photocopy or duplicate of each of the designated documents, records, 0r tangible


things in Defendant’s possession, custody, 0r control, 0r      by making       the designated items available


for inspection, sampling, testing, photographing and/or copying at the ofﬁce ofPlaintiffs’ attorney.


If the requested   documents, records, or tangible things cannot be readily copied, produced, and


delivered    to   Plaintiffs’   attorney,   or   made    available   for   inspection,   sampling,   testing,


photographing, and/or copying        at the   ofﬁce 0f   Plaintiffs’ attorney, Plaintiffs are agreeable t0


conducting discovery in the ofﬁce 0f Defendant’s counsel 0r Defendant’s premises 0r obtaining
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                        Page 39 of 48 PageID 48


delivery therefrom. Plaintiffs Will return Defendant’s photographs, movies, Video tapes, and


tangible unduplicated items to Defendant as requested      by Defendant.   Plaintiffs designate ﬁfty (50)


days after service 0f these requests for discovery and inspection. Pursuant t0 Rule 193.5 Texas


Rules of Civil Procedure, these Requests for Production and Discovery are continuing in nature


and require supplementation as soon as   is practical,   but in n0 event less than thirty (30) days prior


to the beginning   0f trial.




                                                         Respectfully submitted,

                                                         LAW OFFICES OF THOMAS J. HENRY
                                                         5710 Hausman Rd W, Suite 108
                                                         San Antonio, Texas 78249
                                                         Telephone: (210) 656-1000
                                                         Facsimile: (361) 985-0601




                                               By:
                                                         Thomas     J.   nry
                                                         State   Bar No. 094842 1 0
                                                         Scott Sager
                                                         State   Bar No. 240837778
                                                         *email: ssager-svc@tihlaw.com
                                                         *service   by email   to this address only


                                                         ATTORNEYS FOR PLAINTIFF
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                Page 40 of 48 PageID 49




      FIRST REQUEST              FOR PRODUCTION TO DEFENDANT JOHN JOHNICAN

       Complete and         fully audible duplicate audio tapes, Video tapes,       and electronic recordings 0f
       all   statements given     by or taken from     the Plaintiff, Defendant 0r any witnesses 0r persons
      With knowledge of relevant          facts,   including complete and legible transcripts.


      Complete and legible photocopies of all statements taken from the                          Plaintiffs   by   the
      Defendant, 0r anyone acting 0n Defendant’s behalf.


      A11 photographs, Video tapes, movies, and other graphic representations, including but not
       limited to plats, surveys, diagrams, sketches, and maps, 0f the scene 0f the collision, the
      vehicles involved, and the parties involved.


      Complete and legible photocopies 0f all statements taken by you, 0r someone on your
      behalf, from witnesses and person with knowledge 0f relevant facts.


      A11  non—waiver agreements, reservation 0f rights letters, or other documents 0r
       communications regarding any contractual obligations, including but not limited t0
       indemnity agreements, regarding insurance 0r other coverage for this wreck.


      A11 documents, records, notations, 0r memoranda relating t0 the repair and maintenance 0f
      your vehicle for the period of one (1) year immediately preceding the wreck.

      A11 documents and records for any vehicle relating to the                  damage and/or     repair resulting
       from the wreck including, but not limited           t0,   photographs, repair estimates, supplemental
       estimates, and salvage reports.


      A11 documents, records, reports, notations, and                memoranda       relating to    any insurance
       claims, including property        damage     claims, or worker's compensation claims          made by you
       as a result 0f this incident.


      A11    news   articles,   Whether newspaper 0r internet       articles,   which pertain   to or reference the
      wreck.


10.   A11 documents, records, reports, notations, or               memoranda regarding          the Plaintiff from
      persons 0r entities that compile claim information, insurance claims, and worker's
       compensation claims, speciﬁcally including the Southwest Index Bureau, ISO, and
       Colossus.


11.   Any and       all   settlement agreements, wherein     you have arrived       at a settlement 0r   agreement
      between you and any other person, whether 0r not a party t0 this lawsuit, regarding or
      pertaining to the incident made the basis 0fthis lawsuit 0r any damages resulting therefrom.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                  Page 41 of 48 PageID 50



12.   A copy of all medical records, doctor or hospital records, reports, or medical documents of
      any kind containing information about the plaintiff(s) and/or concerning the medical or
      physical condition of the plaintiff(s) which are in the possession or constructive possession,
      custody or control of the defendant, Defendant’s attorney or anyone acting on Defendant’s
      behalf, excluding any documents and records provided by Plaintiff.

13.   A copy of all documents relating to any criminal records pertaining to any party or witness.

14.   A copy of all medical records, doctor or hospital records, reports, or medical documents of
      any kind (including bills) containing information about the defendant arising from this
      accident.

15.   Produce for inspection and copying all documents, tangible things, and electronic or
      magnetic data obtained by depositions on written questions in this cause.

16.   An executed and notarized copy of the attached Authorization for Wireless Communication
      Device Records.

17.   Any and all trial exhibits.

18.   Copy of the front and back of your driver’s license.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                            Page 42 of 48 PageID 51


                                  CAUSE NO.

 COREY RISPER,                                            §                   IN   THE DISTRICT COURT
 Plaintiff
                                                          §
                                                          §

 VS.                                                                                 JUDICIAL DISTRICT
                                                          g
                                                          §
                                                          §
 JMS TRANSPORT LLC, AND JOHN
 JOHNICAN,
                                                                                   HAYS COUNTY, TEXAS
                                                          g
 Defendants




       PLAINTIFFS’ FIRST          REQUEST FOR ADMISSION TO DEFENDANT JOHN
                                         JOHNICAN


TO:      DEFENDANT JOHN JOHNICAN, 803                      Champagnolle Rd, El Dorado, Arkansas

71730.


         Pursuant t0 Rule 198,    TEXAS RULES OF CIVIL PROCEDURE, you               are requested t0 admit 0r


deny the   truth   0f statements or opinions of fact 0r of the application 0f law to       fact,   including the

genuineness 0f any documents served With this request 0r otherwise furnished or               made     available


for inspection     and copying.    This request extends to      all   matters set forth in the accompanying

attachments.


         Each matter of Which an admission        is   requested will be admitted unless, within ﬁfty (50)


days after service 0f this request, you serve upon the Plaintiffs, through the undersigned attorney


of record, a written answer 0r objection concerning such matter, either speciﬁcally denying the


matter of which an admission       is   requested or setting forth in detail the reasons     why you     cannot


truthfully either admit 0r   deny the matter.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19         Page 43 of 48 PageID 52




                                           Respectfully submitted,

                                           LAW OFFICES 0F THOMAS J. HENRY
                                           5710 Hausman Rd W, Suite 108
                                           San Antonio, Texas 78249
                                           Telephone: (210) 656-1000
                                           Facsimile: (361) 985-0601




                                           Thomas     J.   nry
                                           State   Bar No. 094842 1 0
                                           Scott Sager
                                           State   Bar N0. 240837778
                                           *email: ssager—svc@tihlaw.c0m
                                           *service   by email   t0 this address only


                                           ATTORNEYS FOR PLAINTIFF




                                     -2-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                             Page 44 of 48 PageID 53




                              DEFINITIONS AND INSTRUCTIONS


     As used   herein, the terms “you” and “your” shall refer t0 this Defendant, her attorneys,
     agents, and all other natural persons 0r business or legal entities acting or purporting to act
     for or on behalf of this Defendant, Whether authorized to d0 s0 0r not.


     As used      herein, the term   “documents”      shall   mean   all   writings 0f every kind, source and
     authorship, both originals and     all   non-identical copies thereof, in your possession, custody,
     0r control, 0r   known by you t0    exist, irrespective    0f whether the writing      is   one intended for
     0r transmitted internally    by you   or intended for or transmitted t0 any other person 0r entity,
     including Without limitation any government agency, department, administrative, 0r
     private   entity 0r person.      The term        shall   include handwritten, typewritten, printed,
     photocopied, photographic, 0r recorded matter.            It   shall include   communications in words,
     symbols, pictures, sound recordings, ﬁlms, tapes, and information stored                    in,   0r accessible
     through, computer 0r other information storage 0r retrieval systems, together With the
     codes and/or programming instructions and other materials necessary t0 understand and
     use such systems. For purposes 0f illustration and not limitation, the term shall include:
     afﬁdavits; agendas; agreements; analyses; announcements; bills, statements, and other
     records 0f obligations and expenditures; books; brochures; bulletins; calendars; canceled
     checks, vouchers, receipts and other records 0f payments; charts 0r drawings; check
     registers;Checkbooks; circulars; collateral ﬁles and contents; contracts; corporate bylaws;
     corporate charters; correspondence; credit ﬁles and contents; deeds of trust; deposit slips;
     diaries; drafts; ﬁles;   guaranty agreements; instructions; invoices; ledgers, journals, balance
     sheets, proﬁt   and loss statements, and other sources of ﬁnancial data; letters; logs, notes,
     0r memoranda of telephonic 0r face-to-face conversations; manuals; memoranda 0f all
     kinds, to and from any persons, agencies, or entities; minutes; minute books; notes; notices;
     parts lists; papers; press releases; printed matter (including books, articles, speeches, and
     newspaper clippings); purchase orders; records; records of administrative, technical, and
     ﬁnancial actions taken or recommended; reports; safety deposit boxes and contents and
     records 0f entry; schedules; security agreements; speciﬁcations; statements 0f bank
     accounts; statements; interviews; stock transfer ledgers; technical and engineering reports,
     evaluations, advice, recommendations, commentaries, conclusions, studies, test plans,
     manuals, procedures, data, reports, results, and conclusions; summaries, notes, and other
     records and recordings 0f any conferences, meetings, Visits, statements, interviews 0r
     telephone conversations; telegrams; teletypes and other communications sent or received;
     transcripts 0f testimony; UCC instruments; work papers; and all other writings, the contents
     ofwhich relate t0, discuss, consider, 0r otherwise refer t0 the subj ect matter 0fthe particular
     discovery requested.


     In accordance With TEX. R. CIV. P. Rule 192.7, a                  document     is   deemed    to   be   in   your
     possession, custody 0r control if you either have physical possession of the item or have a
     right t0 possession      0f the item that   is   equal 0r superior t0 the person       Who        has physical



                                                      -3-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                          Page 45 of 48 PageID 54


     control of the item.


4.   “Person”:      The term “person”          shall   include   individuals,   associations,    partnerships,
     corporations, and any other type of entity 0r institution whether formed for business
     purposes or any other purposes.


5.   “Identify” 0r “Identiﬁcation”:


     (a)    When used in reference t0 a person, “identify” 0r “identiﬁcation” means t0 state his
            or her full name, present or last           known    residence address, present or last    known
            business address and telephone number.


     (b)    When      used in reference t0 a public or private corporation, governmental                   entity,
            partnership 0r association, “identify” 0r “identiﬁcation”               means     t0 state its full
            name, present 0r last known business address 0r operating address, the name 0f its
            Chief Executive Ofﬁcer and telephone number.


     (C)    When used        in reference t0 a   document, “identify” 0r “identiﬁcation”         shall include
            statement of the following:


            (i)       the   title,   heading, 0r caption, if any, 0f such document;
            (ii)      the identifying number(s), letter(s), or combination thereof, if any; and the
                       signiﬁcance 0r meaning 0f such number(s),                 letter(s),   0r combination
                      thereof, if necessary t0   an understanding 0f the document and evaluation 0f
                      any claim of protection from discovery;
            (iii)     the date appearing 0n such document; if no date appears thereon, the answer
                      shall so state and shall give the date or approximate date on which such
                      document was prepared;
            (iV)      the number 0f pages and the general nature 0r description of such document
                      (i.e., Whether it is a letter, memorandum, minutes 0f a meeting, etc.), with

                      sufﬁcient particularity so as t0 enable such document to be precisely
                      identiﬁed;
            (V)       the   name and      capacity 0f the person    Who   signed such document;       if   it   was
                      not signed, the answer shall so state and shall give the          name 0f the person
                      0r persons       who prepared    it;

            (Vi)      the name and capacity of the person to Whom such document was addressed
                      and the name and capacity of such person, other than such addressee, t0
                      whom such document, or a copy thereof, was sent; and
            (Vii)     the physical location of the document and the name of its custodian or
                      custodians.


6.   “Settlement”: as used herein, means:


     (a)    an oral 0r written,            disclosed    0r   undisclosed agreement,      bargain,    contract,
            settlement, partial settlement, limited settlement, arrangement, deal, understanding,
            loan arrangement, credit arrangement, contingent settlement, limitation 0n the



                                                       -4-
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                                       Page 46 of 48 PageID 55


                       amount of   liability                         by 0r between Plaintiff and any
                                                 or judgment, or a promise
                       Defendants 0r between any Defendants herein whereby Plaintiff or Defendants
                       have in any way released, compromised, in Whole or in part, directly 0r indirectly,
                       0r agreed to d0 so in the future, any 0f the matters in controversy in this lawsuit
                       Whether before, after 0r during trial or before or after any jury verdict is returned
                       herein or a judgment is entered or rendered herein.


          (b)          any resolution of the differences between the Plaintiff and Defendants by loan to
                       the Plaintiff 0r any other device Which is repayable in Whole 0r in part out 0f any
                       judgment the Plaintiff may recover against Defendants.


          (c)          The term “settlement” shall      also include      “Mary    Carter Agreements” as that term    is

                       used under Texas Law.


7.        The “wreck”, “The         hit”,   “The    collision”   and “The accident” as used herein         refers t0 the
wreck made the basis 0f this         lawsuit.


          Unless a speciﬁc date 0r dates           is set   forth in   any speciﬁc question herein, you are directed
that   each question shall be answered for the period 0f time beginning With the date of the wreck
made    the basis of this lawsuit      up   t0   and including the present        date.


                                                 USE OF DEFINITIONS

       The use 0f any particular gender in the plural 0r singular number 0f the words deﬁned
under paragraph “1”, “Deﬁnitions” is intended t0 include the appropriate gender 0r number as the
text   0f any particular request for production of documents                   may require.

                                                     TIME PERIOD

          Unless speciﬁcally stated in a request for production of documents,                  all   information herein
requested       is   for the entire time period     from February         5,   2018 through the date 0f production of
responses requested herein.
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                          Page 47 of 48 PageID 56




      PLAINTIFFS’ FIRST              REQUEST FOR ADMISSIONS TO DEFENDANT

1.   You were working      for   JMS TRANSPORT LLC, at the time 0f the wreck.

ADMIT OR DENY:


2.   JMS TRANSPORT LLC,                 was   the   owner of   the vehicle   you were driving   that   was
     involved in the wreck.


ADMIT OR DENY:


3.   You rear—ended Plaintiff” s vehicle.

ADMIT OR DENY:


4.   Just prior t0 the   wreck you were not looking     at the   road in front of you.


ADMIT OR DENY:


5.   If you   were looking forward you would not have rear-ended           Plaintiff.



ADMIT OR DENY:


6.   You   gave a recorded statement(s) about the wreck.


ADMIT OR DENY:


7.   You gave    a written statement about the wreck.


ADMIT OR DENY:


8.   You took pictures     at the   scene immediately after the wreck.


ADMIT OR DENY:
Case 3:19-cv-01354-G-BN Document 1-3 Filed 06/05/19                        Page 48 of 48 PageID 57



9.    You have   criminal history.


ADMIT OR DENY:

10.   You have been   arrested before..


ADMIT OR DENY:

11.   You had a cellular telephone/device      in   your possession   at the   time of the wreck.


ADMIT OR DENY:


12.   You were using   a cellular telephone/device at the time of the wreck.


ADMIT OR DENY:


13.   You were   in course   and Scope with    JMS TRANSPORT LLC

ADMIT OR DENY:

14.   Your responses herein    are truthful.


ADMIT OR DENY
